        Case 1:20-cv-00540 Document 1-3 Filed 02/24/20 Page 1 of 2
                                                              U.S. Department of Justice
                                                              Office of Information Policy
                                                              Sixth Floor
                                                              441 G Street, NW
                                                              Washington, DC 20530-0001

Telephone: (202) 514-3642

                                                              February 21, 2020
Jason Leopold
BuzzFeed News
1669 Benedict Canyon Drive
Beverly Hills, CA 90210                               Re:     FOIA-2020-00177
jasonleopold@gmail.com                                        DRH:VAV:GMG

Dear Jason Leopold:

        This is to acknowledge receipt of your Freedom of Information Act (FOIA) request
dated and received in this Office on February 11, 2020, in which you requested various records
pertaining to (1) a tweet by President Trump on February 10, 2020, (2) the Department’s
sentencing recommendation in United States v. Stone No. 19-18 (ABJ) (D.D.C.), and (3)
Assistant U.S. Attorney Aaron Zelinksy.

        You have requested expedited processing of your request pursuant to the Department’s
standard permitting expedition for requests involving “[a]n urgency to inform the public about
an actual or alleged federal government activity, if made by a person primarily engaged in
disseminating information.” See 28 C.F.R. § 16.5(e)(1)(ii) (2018). Based on the information
you have provided, I have determined that your request for expedited processing under this
standard should be denied. This Office cannot identify a particular urgency to inform the
public about an actual or alleged federal government activity beyond the public’s right to know
about government activities generally.

        You have also requested expedited processing of your request pursuant to the
Department’s standard involving “[a] matter of widespread and exceptional media interest in
which there exist possible questions about the government’s integrity which affect public
confidence.” See 28 C.F.R. § 16.5(e)(1)(iv) (2018). Pursuant to Department policy, we
directed your request to the Director of Public Affairs, who makes the decision whether to
grant or deny expedited processing under this standard. See id. § 16.5(e)(2). Please be advised
that as of the date of this letter, a decision on your expedition request is still pending. Once a
determination has been made, we will promptly notify you. Nevertheless, please be advised
that your request has been assigned to an analyst in this Office and our processing of it has
been initiated.

         To the extent that your request requires a search in another Office, consultations with
other Department components or another agency, and/or involves a voluminous amount of
material, your request falls within “unusual circumstances.” See 5 U.S.C. 552 § (a)(6)(B)(i)-
(iii) (2018). Accordingly, we will need to extend the time limit to respond to your request
beyond the ten additional days provided by the statute. For your information, we use multiple
tracks to process requests, but within those tracks we work in an agile manner, and the time
needed to complete our work on your request will necessarily depend on a variety of factors,
including the complexity of our records search, the volume and complexity of any material
located, and the order of receipt of your request. At this time we have assigned your request to
                                                                                          ([KLELW&
        Case 1:20-cv-00540 Document 1-3 Filed 02/24/20 Page 2 of 2
                                               -2-


the complex track. In an effort to speed up our process, you may wish to narrow the scope of
your request to limit the number of potentially responsive records so that it can be placed in a
different processing track. You can also agree to an alternative time frame for processing,
should records be located, or you may wish to await the completion of our records search to
discuss either of these options. Any decision with regard to the application of fees will be
made only after we determine whether fees will be implicated for this request.

        For your information, the Department has a decentralized system for processing FOIA
requests and each component of the Department maintains its own records. Accordingly,
FOIA requesters need to direct their requests to the Department component(s) they believe
have records pertaining to the subjects of their requests. In this instance, as you are also
seeking records maintained by the Criminal Division (CRM) and Executive Office for United
States Attorneys (EOUSA) we have forwarded your request to EOUSA for processing and
direct response to you. Contact information for both CRM and EOUSA may be found online
at https://www.justice.gov/oip/find-foia-contact-doj/list.

        If you have any questions or wish to discuss reformulation or an alternative time frame
for the processing of your request, you may contact the analyst handing your request,
Georgianna Gilbeaux, by telephone at the above number or you may write to them at the above
address. You may also contact our FOIA Public Liaison, Valeree Villanueva, for any further
assistance and to discuss any aspect of your request at: Office of Information Policy, United
States Department of Justice, Sixth Floor, 441 G Street, NW, Washington, DC 20530-0001;
telephone at 202-514-3642.

        Additionally, you may contact the Office of Government Information Services (OGIS)
at the National Archives and Records Administration to inquire about the FOIA mediation
services they offer. The contact information for OGIS is as follows: Office of Government
Information Services, National Archives and Records Administration, Room 2510, 8601
Adelphi Road, College Park, Maryland 20740-6001; e-mail at ogis@nara.gov; telephone at
202-741-5770; toll free at 1-877-684-6448; or facsimile at 202-741-5769.

        If you are not satisfied with my response to this request for expedited processing, you
may administratively appeal by writing to the Director, Office of Information Policy, United
States Department of Justice, Sixth Floor, 441 G Street, NW, Washington, DC 20530-0001, or
you may submit an appeal through OIP’s FOIA STAR portal by creating an account following
the instructions on OIP’s website: https://www.justice.gov/oip/submit-and-track-request-or-
appeal. Your appeal must be postmarked or electronically submitted within 90 days of the date
of my response to your request. If you submit your appeal by mail, both the letter and the
envelope should be clearly marked “Freedom of Information Act Appeal.”

                                                             Sincerely,




                                                             Douglas R. Hibbard
                                                             Chief, Initial Request Staff
